                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
JAMONTE ALLGOOD,
                                                                      ORDER
                            Plaintiff,
                                                                   19-cv-453-bbc
              v.

JOSHUA GOMM, ANTHONY MATUSHAK
AND STEVEN SCHUELER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Jamonte Allgood, who is incarcerated at Green Bay Correctional

Institution, is proceeding on Eighth Amendment and state law claims against Green Bay

correctional officers Joshua Gomm, Anthony Matushak and Steven Scheueler. Before the

court is defendants’ motion to dismiss this case for lack of venue, or in the alternative, to

transfer it to the Eastern District of Wisconsin on the ground that all of the parties reside

in the Eastern District and plaintiff’s allegations concern events that took place in the

Eastern District. Dkt. #24 (citing 28 U.S.C. § 1406(a) (“The district court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in

the interest of justice, transfer such case to any district or division in which it could have

been brought.”)). Plaintiff responded to defendants’ motion by filing his own motion to

transfer the case to the Eastern District. Dkt. #27.

       It is clear from the parties’ submissions that venue is proper only in the Eastern

District of Wisconsin. Venue is proper where defendants reside or where the events giving



                                                1
rise to the claim took place, both of which are the Eastern District in this case. 28 U.S.C.

§ 1391(b). Further, I conclude that transfer, rather than dismissal, is in the interests of

justice. Accordingly, I will grant defendants’ and plaintiff’s motions and will transfer this

case to the Eastern District of Wisconsin.



                                          ORDER

       IT IS ORDERED that

       1. Plaintiff Jamonte Allgood’s and defendants Joshua Gomm, Anthony Matushak and

Steven Schueler’s motions to transfer this case to the Eastern District of Wisconsin, dkt.

##24 and 27, are GRANTED. This case is TRANSFERRED to the United States District

Court for the Eastern District of Wisconsin.

       Entered this 3d day of December, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                               2
